FILED
                             NOT FOR PUBLICATION                            MAY 28 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANGEL MENDOZA-                            No. 12-70723
CALVILLO,
                                                 Agency No. A075-666-175
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Miguel Angel Mendoza-Calvillo, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider and to reopen removal proceedings. Our jurisdiction is




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo claims of constitutional

violations. Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We dismiss in part, and

deny in part, the petition for review.

      We lack jurisdiction to review the BIA’s denial of Mendoza-Calvillo’s

motion to reconsider the BIA’s discretionary hardship determination. See Vilchiz-

Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012 (order) (“[T]he BIA’s denial of

the motion to reconsider falls outside the court’s jurisdiction because the court

cannot reconsider the discretionary, fact-based determination that petitioners failed

to demonstrate the requisite hardship.”). Mendoza-Calvillo’s contentions that the

BIA’s decision was inadequate and legally incorrect, and that the BIA should have

reopened his case are not sufficiently colorable legal or constitutional claims to

establish our jurisdiction. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th

Cir. 2009) (“To be colorable in this context . . . , the claim must have some

possible validity.” (internal quotation marks and citation omitted)).

      We also lack jurisdiction to review Mendoza-Calvillo’s challenge to the

underlying orders denying his application for cancellation of removal because the

petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1);

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).




                                           2                                    12-70723
      We lack jurisdiction to consider Mendoza-Calvillo’s request for

prosecutorial discretion. See Vilchiz-Soto, 688 F.3d at 644.

      Mendoza-Calvillo’s claim that the denial of cancellation of removal violated

the due process rights of his United States citizen son is foreclosed by De Mercado

v. Mukasey, 566 F.3d 810, 816 n.5 (9th Cir. 2009).

      Finally, the BIA sufficiently addressed Mendoza-Calvillo’s request to

reopen his proceedings. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the BIA need only “announce its decision in terms sufficient to enable a

reviewing court to perceive that it has heard and thought and not merely reacted”

(internal quotations omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   12-70723